 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 7        Ajay.krishnamurthy@usdoj.gov

 8 Attorneys for United States of America

 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 18-CR-00267-RS
                                                      )
14           Plaintiff,                               )
                                                      )
15      v.                                            )   STIPULATION AND ORDER TO CONTINUE
                                                      )   HEARING FROM MARCH 26, 2019 TO APRIL
16   RICHARD LEE PARMER, JR.                          )   16, 2019, AND TO EXCLUDE TIME UNDER
                                                      )   THE SPEEDY TRIAL ACT
17           Defendant.                               )
                                                      )
18                                                    )

19

20           The parties in the above-captioned case are scheduled to appear before the Court on March 26,

21 2019. The parties jointly request that this hearing date be vacated and the matter re-set for a change of

22 plea on April 16, 2019.

23           On March 24, 2019, the government provided a draft plea agreement to defense counsel. The

24 continuance is requested to allow defense counsel and Mr. Parmer to review the plea agreement, and

25 because defense counsel will be out of the country the week of April 8, 2019.

26           The parties agree and jointly request that the time between March 26, 2019, and April 16, 2019

27 (inclusive), should be excluded in order to provide reasonable time necessary for the continuity and

28 effective preparation of counsel, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The parties agree

     STIPULATION AND PROPOSED ORDER
     CASE NO. 18-CR-00267-RS
 1 that the ends of justice are served by granting the continuance and outweigh the best interests of the

 2 public and the defendant in a speedy trial.

 3          SO STIPULATED:

 4                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 5

 6
     DATED: March 25, 2019                                       _____/s/_______________
 7                                                               AJAY KRISHNAMURTHY
                                                                 Assistant United States Attorneys
 8

 9 DATED: March 25, 2019                                         _____/s/_______________
10                                                               ELLEN LEONIDA
                                                                 Attorney for the Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 18-CR-00267-RS
 1                                                   ORDER

 2          Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS

 3 that for adequate preparation of the case by all parties and continuity of counsel, and in the interest of

 4 justice, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the

 5 Speedy Trial Act. Based on these findings, IT IS HEREBY ORDERED THAT the hearing is continued

 6 until April 16, 2019 at 2:30 pm, and time is excluded until April 16, 2019.

 7

           3/25/19
 8 DATED: _____________                                   _____________________________________
                                                          HON. RICHARD SEEBORG
 9                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 18-CR-00267-RS
